                 Case: 5:20-cv-00279-BYP Doc #: 10 Filed: 04/03/20 1 of 1. PageID #: 49

Approved.
/s/ Benita Y. Pearson on 4/3/2020
United States District Judge      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

           CLIFF JURKIEWICZ, on behalf                    :   CASE NO. 5:20-cv-00279
           of himself, and all others                     :
           similarly situated,                            :   JUDGE BENITA Y. PEARSON
                                                          :
                          Plaintiff,                      :
                   v.                                     :
                                                          :
           GOJO INDUSTRIES, INC.                          :
           d/b/a PURELL,                                  :   NOTICE OF VOLUNTARY DISMISSAL
                                                          :   WITHOUT PREJUDICE
                          Defendant.                      :

                 Now comes the Plaintiff, Cliff Jurkiewicz, by and through undersigned counsel, and,

          pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby gives notice of the dismissal of all claims without

          prejudice. This notice of dismissal is being filed with the Court by Plaintiff before service by

          Defendant of either an answer or a motion for summary judgment.

          Dated: April 2, 2020                                  Respectfully submitted,

                                                                /s/ Terence R. Coates
                                                                W.B. Markovits (0018514)
                                                                Terence R. Coates (0085579)
                                                                MARKOVITS, STOCK & DeMARCO, LLC
                                                                3825 Edwards Rd., Suite 650
                                                                Cincinnati, OH 45209
                                                                Telephone: (513) 665-0200
                                                                Fax: (513) 665-0219
                                                                bmarkovits@msdlegal.com
                                                                tcoates@msdlegal.com
